               Case 3:21-cv-00617-JCS Document 24 Filed 05/10/21 Page 1 of 5



 1   Paul R. Kiesel, SBN 119854
     kiesel@kiesel.law
 2   Mariana McConnell, SBN 273225
     mcconnell@kiesel.law
 3
     Nicole F. DeVanon, SBN 284551
 4   devanon@kiesel.law
     KIESEL LAW LLP
 5   8648 Wilshire Boulevard
     Beverly Hills, CA 90211
 6   Tel: 310.854.4444 | Fax: 310.854.0812
     Attorneys for Plaintiff Robin Watkins and Adam Sensney
 7

 8   Frank P. Kelly, SBN 083473
     fkelly@shb.com
 9   Amir Nassihi, SBN 235936
     anassihi@shb.com
10   SHOOK, HARDY & BACON L.L.P.
11   555 Mission Street, Suite 2300
     San Francisco, CA 94104
12   Tel: (415) 544-1900 | Fax: (415) 391-0281
     Attorneys for Defendant MGA Entertainment, Inc.
13
     [additional counsel listed in signature block]
14
                                 IN THE UNITED STATES DISTRICT COURT
15
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
                                          SAN FRANCISCO DIVISION
17
     ROBIN WATKINS, an individual; ADAM                       Case No. 3:21-00617-JCS
18
     SENSNEY, and individual, on behalf of themselves
19   and all others similarly situated,                       STIPULATION TO EXTEND BRIEFING
                                                              SCHEDULE AND [PROPOSED] ORDER
20                          Plaintiffs,                       THEREON
21   v.                                                       Date: June 11, 2021
                                                              Time: 9:30 a.m.
22
     MGM ENTERTAINMENT, INC., a California                    Judge: Hon. Joseph C. Spero
23   Corporation,
                                                              Complaint Filed: 01/26/2021
24                          Defendant.                        Trial Date: Not Set
25
            Plaintiffs Robin Watkins and Adam Sensney (collectively "Plaintiffs"), and Defendant MGM
26
     Entertainment, Inc. ("Defendant"), constituting all the parties appearing in this action, through their
27
     undersigned counsel of record, hereby stipulate to the following revision to the motion to dismiss
28

                                                          1
                   STIPULATION TO EXTEND BRIEFING SCHEDULE AND [PROPOSED] ORDER THEREON
                                             Case No. 3:21-00617-JCS
               Case 3:21-cv-00617-JCS Document 24 Filed 05/10/21 Page 2 of 5



 1   briefing schedule set forth in their Stipulation.

 2           Plaintiffs requested from Defendant additional time to file their opposition to the Motion to

 3   Dismiss. Thereby, the parties stipulate and agree that Plaintiffs’ time to oppose Defendant’s motion to

 4   dismiss the Complaint pursuant to Rule 12(b)(6) is extended to May 11, 2021. The parties further

 5   stipulate and agree that Defendant’s reply in support of its motion to dismiss shall be due on May 28,

 6   2021.

 7           Parties further agree that there will be no change to the Motion to Dismiss Hearing and Initial

 8   Case Management Conference currently set for June 11, 2021.

 9           This stipulation does not alter any other date, or any event or deadline already fixed by Court
10   order or rule.
11           Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all signatories have
12   concurred in its filing.
13           IT IS SO STIPULATED
14                                                  KIESEL LAW, LLP
15   Dated: _05/07/2021_____                        _/s/ Marianna McConnell_________________
16                                                  Mariana McConnell, Esq.
                                                    Paul R. Kiesel, Esq.
17                                                  Nicole F. DeVanon, Esq.
                                                    Attorneys for Plaintiffs Robin Watkins and Adam Sensney
18

19                                                  RATNER MOLINEAUX, LLP
20   Dated: _05/07/2021_______                      /s/ David S. Ratner_____________________
21                                                  David S. Ratner, Esq. - SBN 316267
                                                    david@ratnermolineaux.com
22                                                  Shelley A. Molineaux, Esq. - SBN 277884
                                                    shelley@ratnermolineaux.com
23                                                  RATNER MOLINEAUX, LLP
                                                    1990 N. California Blvd, Suite 20
24                                                  Walnut Creek, CA 94596
25                                                  Tel: 925.239.0899 | Fax: 925.468.2608
                                                    Attorneys for Plaintiffs Robin Watkins and Adam Sensney
26   ///

27   ///

28   ///                            [SIGNATURES ON NEXT PAGE]

                                                           2
                      STIPULATION TO EXTEND BRIEFING SCHEDULE AND [PROPOSED] ORDER THEREON
                                                Case No. 3:21-00617-JCS
             Case 3:21-cv-00617-JCS Document 24 Filed 05/10/21 Page 3 of 5



 1                                 [SIGNATURES CONTINUED]
 2

 3                                         SHOOK HARDY & BACON, LLP
 4   Dated: _05/07/2021_______             _/s/ Amir Nassihi_______________________
                                           Frank P. Kelly, Esq.
 5
                                           Amir Nassihi, Esq.
 6                                         Attorneys for Defendant MGM Entertainment, Inc.

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                 3
                STIPULATION TO EXTEND BRIEFING SCHEDULE AND [PROPOSED] ORDER THEREON
                                          Case No. 3:21-00617-JCS
              Case 3:21-cv-00617-JCS Document 24 Filed 05/10/21 Page 4 of 5



 1

 2                                                  ORDER

 3          The Court having reviewed the stipulation of the parties and finds good cause to continue the
 4   deadlines on the pending Motion to Dismiss.
 5          IT IS SO ORDERED that the briefing schedule and upcoming hearings of this action be
 6   continued to the following dates:
 7          Plaintiffs Robin Watkins and Adam Sensney’s Opposition May 11, 2021
 8          Defendant MGM Entertainment, Inc.’s Reply                                 May 28, 2021
 9          Hearing on Motion to Dismiss
                                                                                       July 2, 2021 at 9:30 AM by Zoom Webinar
                                                                                      No change from June 11, 2021
                                                                                      July 2, 2021 at 9:30 AM by Zoom Webinar
10          Initial Case Management Conference                                        No change from June 11, 2021
11            Case Management Statement                                                June 25, 2021
            IT IS SO ORDERED.                                                 S DISTRICT
12                                                                        TA
                                                                            TE           C




                                                                                                O
                                                                     S




                                                                                                 U
                                                                    ED
13




                                                                                                  RT
     DATED: __________________
             May 10, 2021                               _________________________________
                                                                                ERED
                                                                UNIT

                                                                        O ORD D
                                                                IT IS S    D IF IE
                                                        Hon. JosephASC.MOSpero




                                                                                                        R NIA
14                                                                                     pero
                                                         Chief Magistrate      ph C. S
                                                                            Judge
                                                                NO




                                                                      dge Jose




                                                                                                        FO
                                                                              Ju
15
                                                                 RT




                                                                                                    LI
                                                                         ER
                                                                    H




                                                                                                A
                                                                              N                     C
                                                                                                F
                                                                                  D IS T IC T O
16                                                                                      R



17

18

19
20

21

22

23

24

25

26

27

28

                                                        4
                  STIPULATION TO EXTEND BRIEFING SCHEDULE AND [PROPOSED] ORDER THEREON
                                            Case No. 3:21-00617-JCS
               Case 3:21-cv-00617-JCS Document 24 Filed 05/10/21 Page 5 of 5



 1                            PROOF OF SERVICE BY ELECTRONIC POSTING

 2          I, the undersigned say:
 3          I am not a party to the above case and am over eighteen years old. On May 7, 2021, I served true
 4   and correct copies of the foregoing document, by posting the document electronically to the EM/ECF
 5   website of the United States District Court for the Northern District of California, for receipt
 6   electronically by the parties listed on the Court’s Service List.
 7          I affirm under penalty of perjury under the laws of the United States of America, State of
 8   California, that the foregoing is true and correct. Executed on May 7, 2021, at Walnut Creek, California.
 9
10                                                          s/ Andrea M. Caporale____________
                                                            Andrea M. Caporale
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                           5
                   STIPULATION TO EXTEND BRIEFING SCHEDULE AND [PROPOSED] ORDER THEREON
                                             Case No. 3:21-00617-JCS
